CLIFFORD CHANCE CLIFFORD CHANCE LLP EXECUTION VERSION DATED 5 August 2010 FX ENERGY POLAND SP. Z O.O AS BORROWER THE ROYAL BANK OF SCOTLAND PLC AS AGENT THE ROYAL BANK OF SCOTLAND PLC AS SECURITY TRUSTEE THE SENIOR LENDERS AND THE SUBORDINATED LENDERS INTERCREDITOR DEED CONTENTS Clause Page 1. Definitions and Interpretation 1 2. Ranking and Priority 7 3. Senior Lenders:Rights and Obligations 8 4. Subordinated Lenders:Rights and Obligations 8 5. Hedging Banks:Rights and Obligations 9 6. Permitted Payments 11 7. Entitlement to Enforce 11 8. Effect of Insolvency Event 12 9. Turnover of Receipts 13 10. Sharing 14 11. Enforcement of Security 15 12. Disposals by Security Trustee 16 13. Application of Proceeds 16 14. The Security Trustee 18 15. Change of Security Trustee and Delegation 24 16. Change of Party 26 17. Fees and Expenses 27 18. Indemnities 28 19. Information 29 20. Notices 29 21. Preservation 31 22. Counterparts 32 23. Governing Law 32 24. Enforcement 33 Schedule 1 Form of Obligor Accession Deed 34 Schedule 2 Form of Intercreditor Accession Deed 36 UK-2474912-v6A 70-40474932 THIS AGREEMENT is dated 5 August 2010 and made between: (1) FX ENERGY POLAND SP. Z O.Oas Borrower; (2) FX ENERGY, INC. as Original Guarantor; (3) FX DRILLING COMPANY, INC. AND FRONTIER EXPLORATION COMPANY IN THEIR CAPACITY AS GENERAL PARTNERS OF FX ENERGY NETHERLANDS PARTNERSHIP C.V. as Original Guarantor; (4) FX ENERGY NETHERLANDS B.V. as Original Guarantor; (5) THE ROYAL BANK OF SCOTLAND PLC as agent under the Senior Facility Agreement (the “Agent”); (6) THE ROYAL BANK OF SCOTLAND PLC as trustee for the Secured Parties (the “Security Trustee”); (7) THE FINANCIAL INSTITUTIONS named on the signing pages as Senior Lenders (the “Senior Lenders”); (8) THE ENTITIES named on the signing pages as Subordinated Lenders (the “Subordinated Lenders”); and (9) THE ENTITIES named on the signing pages as Group Subordinated Lenders (the “Group Subordinated Lenders”) IT IS AGREED as follows: 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions In this
